DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed July 25th, 2022, with respect to the abstract objection, has been considered and is persuasive. In view of the amended abstract filed 07/25/2022, the abstract objection has been withdrawn.
Applicant’s arguments, see page 8, filed July 25th, 2022, with respect to the specification objections, has been considered and are not persuasive. The specification objections remain.
Applicant argues that each of the claimed sets (fifth, sixth, seventh, eighth, and ninth) of connecting members would be understood by a person having of ordinary skill in the art by interpreting the specification in paragraphs [0025] – [0027] in conjunction with the drawings. 
	The examiner disagrees. Although the specification indeed specifies a plurality of male and female connectors; in view of the specification, it would not be readily obvious to a person having ordinary skill in the art to determine what comprises the fifth, sixth, seventh, eighth, and ninth sets of connectors as claimed. 
Applicant’s arguments, see page 8, filed July 25th, 2022, with respect to the drawing objections, has been considered and are not persuasive. The drawing objections remain.
Applicant argues “Fig. 9 shows a component 20' stacked upon another component 20 while Fig. 11 shows two other components 20"', 20V stacked on a component 20" with the connecting member configuration the same as 20'. It would be clear that the components 20"', 20V could be stacked on component 20' which in turn is stacked on component 20.” Thus, from the supplied drawings, a person having ordinary skill in the art would be able to surmise adding an additional luggage component to a luggage stack as depicted in figure 11.
	Although examiner agrees that a person having ordinary skill in the art would be able to conceive a fourth luggage component in a luggage stack, the drawings still fail not depict the claimed requirement for a fourth case. Additionally, the examiner notes that figs. 1-9 are presented in the drawings  as depicting a different embodiment 10 of the claimed invention from figs. 10-11, as described in paragraph [0026] as embodiment 10’. Thus the examiner disagrees that the drawings conspicuously depict a fourth luggage item in the drawings.
Applicant’s arguments filed, see page 9, filed July 11th, 2022, with respect to the claim objections have been considered and are persuasive. The claim objections have been withdrawn.
Applicant’s arguments, see page 9, filed July 25th, 2022, with respect to the 35 U.S.C. §112 rejections, have been considered and is persuasive.  The 35 U.S.C. §112 rejections have been withdrawn.
Applicant’s arguments, see pages 5-7, filed July 25th, 2022, with respect to the claim rejections under 35 U.S.C. §103 have been considered but are moot because the new grounds of rejection are necessitated by Applicant’s amendments, consequently, the instant Office action has been made final.

Response to Amendment
This office action is in response to the amendments and / or remarks filed on July 25th, 2022. Claim 11 has been cancelled, claims 1-9, and 11-20 remain pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1, lines 5-6, “the connecting members having a size significantly smaller then a spacing in between the connecting members.”
Claim 12, lines 6-7, “the connecting members having a size significantly smaller then a spacing in between the connecting members.”
Claim 14, line 1 and line 7, “the fifth set of connecting members”. There is insufficient antecedent basis in the specification for this limitation in the claim.
Claim 14, lines 3-4, “the assembly further comprises a fourth luggage component.”
Claim 14, line 6, “a sixth set of connecting members”. There is insufficient antecedent basis in the specification for this limitation in the claim.
Claim 15, lines 1-2, “a seventh set of connecting members”. There is insufficient antecedent basis in the specification for this limitation in the claim.
Claim 15, line 3, “an eight set of connecting members”. There is insufficient antecedent basis in the specification for this limitation in the claim.
Claim 16, lines 1-2, “wherein the fourth case includes a ninth set of connecting members”. There is insufficient antecedent basis in the specification for this limitation in the claim.

No new matter should be entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the feature(s) canceled from the claim(s).
Claim 14, lines 1-4, “the fourth luggage component”. Examiner notes that 20v and 20vi appear to be alternate embodiments of luggage component 20; and 20’’ – 20iv appear to belong to separate luggage assembly 10’.
Claim 14, lines 5-6, “the fourth case further defining a sixth set of connecting members”.
Claim 16, lines 1-3, “wherein the fourth case includes a ninth set of connecting members defined on the front wall thereof and positioned a long a third perimeter.”

  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-9, and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 4-6, claims the limitation “the connecting members having a size significantly smaller then a spacing in between the connecting members.” The original disclosure does not adequately describe the limitation as claimed. Wherein the specification, and the drawings don’t indicate a “significantly smaller spacing between the connecting members”, the claimed limitation is being interpreted as new matter. Examiner notes that connectors 37a, 37b, and 37c are configured in an assembly that does not constitute a “the connecting members having a size significantly smaller then a spacing between the connecting members”, as seen in modified figure 15 below. Claims 2-9, and 11 are also rejected by virtue of dependence on claim 1.
Claim 12, lines 6-7, claims the limitation “the connecting members having a size significantly smaller then a spacing in between the connecting members.” The original disclosure does not adequately describe the limitation as claimed. Wherein the specification, and the drawings don’t indicate a “significantly smaller spacing between the connecting members”, the claimed limitation is being interpreted as new matter. Examiner notes that connectors 37a, 37b, and 37c are configured in an assembly that does not constitute a “the connecting members having a size significantly smaller then a spacing between the connecting members”, as seen in modified figure 15 below. Claims 13-20 are also rejected by virtue of dependence on claim 12.

    PNG
    media_image1.png
    23
    159
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    482
    611
    media_image2.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “significantly” in claim 1, line 5, is a relative term which renders the claim indefinite. The term “significantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “significantly” will be interpreted as a the spacing between the connectors exceeding the size dimension of the connectors. Claims 2-9, and 11 are also rejected by virtue of dependence on claim 1.
The term “significantly” in claim 12, line 6, is a relative term which renders the claim indefinite. The term “significantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “significantly” will be interpreted as a the spacing between the connectors exceeding the size dimension of the connectors. Claims 13-20 are also rejected by virtue of dependence on claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 1-5, 8-9, and 11, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 9848681 B1), in view of Hamamy et al. (US 8118145 B1), and further in view of Becklin (US 20120006837 A1).

	Regarding Claim 1, Chen teaches a luggage component comprising:
A case (1) extending between a lower end (11) and an upper end (200 in Modified Figure 6 Below) and including a front wall (202 in Modified Figure 6 Below), a rear wall (12) and a side wall (204 in Modified Figure 6 Below) extending therebetween, the case (1) defining an internal storage area (wherein Chen teaches luggage) within the walls. (Figs. 1-6; Col. 2, Lines 56-67; Col. 3, Lines 1-7)
 At least one wheel (15) extending from the rear wall (12) proximate the upper end (200 in Modified Figure 6 below); at least one fixed position wheel (14) extending from the side wall (204 in Modified Figure 6 below) along the lower end (11) proximate the front wall (202 in Modified Figure 6 Below). (Figs. 1-6; Col. 2, Lines 56-67; Col. 3, Lines 1-7)
At least one multi-function wheel (13, 15) extending relative to the side wall (204 in Modified Figure 6 below) and the rear wall (12) such that the multi-function wheel (13, 15) is positionable to provide a rolling surface (132) relative to the side wall (204 in Modified Figure 6 below) and positionable to provide a rolling surface (132) relative to the rear wall (12). (Figs. 4-6; Col. 2, Lines 56-67; Col. 3, Lines 1-7)
 An adjustable handle assembly (2) including: a housing (121) extending along the rear wall (12), and at least one slot (121) extending parallel to the side wall (204 in Modified Figure 6 below). (Figs. 2-3, 5; Col. 3, Lines 8-35)
At least one handle shaft (211) configured to extend from the housing (121) in a direction parallel (as seen in Figs. 1-2, 5) with the rear wall (12), the handle shaft configured to pivot (22) within the slot (121) when the at least one handle shaft (211) is fully extended (as seen in Figs. 1-2, 5) from the housing (121). (Wherein Chen doesn’t limit pivoting the handle assembly while it is fully extended). (Figs. 1-2, 5; Col. 3, Lines 8-18; Col. 4, Lines 8-14)
	Chen does not teach the housing having an end portion thereof extending beyond the case upper end, the end portion defining a stop surface, or the case further defining a first set of connecting members along the front wall, the connecting members having a size significantly smaller then a spacing in between the connecting members.
	Regarding the end portion extending beyond the case upper end, Hamamy et al. further teaches the housing (42) having an end portion (40) extending beyond the case upper end (wherein recess (24) corresponds with the upper end), the end portion (40) defining a stop surface (wherein the extended end portion (40) could function as a stop surface). (Figs. 2, 4, 6-9; Col. 5, Lines 48-52)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the present invention to take the luggage component as taught by Chen, and incorporate an end portion as taught by Hamamy et al. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated incorporate a housing end extending beyond the case upper end defining a stop surface in order to protect the contents of the luggage from shock damage.

	Regarding the first set of connecting members along the front wall, Becklin further teaches a case (100) having a first set of connecting members (110) along a front wall (112), and the connecting members (110) having a size significantly smaller then a spacing (portrayed as S in Modified Figure 3 below) in between the connecting members (110). (Figs. 1-3; [0016] – [0017])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the present invention to take the luggage component as taught by Chen, modified above, and provide for significantly spaced connectors positioned along a front wall as taught by Becklin. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to incorporate a plurality of connectors along the front wall of a luggage component in order for the user to attach additional luggage components in a stackable luggage assembly, in addition providing for a connector size significantly smaller than the spacing between connecting members, in order to minimize the proportion of the case’s surface occupied by the connecting portions.

    PNG
    media_image3.png
    495
    598
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    33
    163
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    25
    50
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    24
    44
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    24
    41
    media_image7.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow]




	

    PNG
    media_image13.png
    24
    38
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    24
    41
    media_image14.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: connector]	
[AltContent: connector]	





    PNG
    media_image15.png
    609
    501
    media_image15.png
    Greyscale





	










	Regarding Claim 2, Chen further teaches wherein the at least one handle shaft (211) is configured to pivot at any angle between 0° and 90°. (Wherein Fig. 5 the handle assembly (2) can be seen to pivot between 0° and 90° between first operation mode and second operation mode.) (Figs. 1-6; Col. 3, Lines 28-44)
	

 	Regarding Claim 3, Chen further teaches wherein the adjustable handle assembly (2) further includes a second handle shaft (211, 212) spaced from the at least one handle shaft (211, 212) with a handle member (213) extending between free ends of the at least one handle shaft and the second handle shaft. (Wherein the free ends correspond to the ends of (212) where they terminate for connection to the handle member (213)). (Figs 1-6, Col. 3, Lines 19-28)

	Regarding Claim 4, Chen, modified above, teaches all the elements of claim 3 above except; wherein a rotation shaft is positioned within the housing and interconnect opposite ends of the at least one handle shaft and the second handle shaft.
	Hamamy et al. further teaches wherein a rotation shaft (40) is positioned within the housing (comprising (40) and (42)) and interconnect opposite ends (20A) of the at least one handle shaft (20A) and the second handle shaft (20A). (Figs. 6-9; Col. 5, 15-23)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the present invention to take the luggage component as taught by Chen, modified above, with a rotation interconnecting handle members as taught by Hamamy et al. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to incorporate a rotational shaft within the housing connecting opposing handle shafts to ensure synchronized stability as the handle is pivoted about the side of the suitcase.

	Regarding Claim 5, Chen, modified above, teaches all the elements of claim 4 above except; wherein the at least one handle shaft and the second handle shaft are configured to rotate when the rotation shaft is proximate the end portion of the housing.
	Hamamy et al. further teaches wherein the at least one handle shaft (20A) and the second handle shaft (20A) are configured to rotate (as seen in Fig. 8) when the rotation shaft (40) is proximate the end portion of the housing (comprising (40) and (42)). (Fig. 8; Col. 5, 15-23)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the present invention to take the luggage component as taught by Chen, modified above, and provide for the handle shaft configured to rotate around the end portion of a housing as taught by Hamamy et al. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to provide for the handle shaft to rotate around the end portion of the housing in order for it to adequately clear any potential obstruction from the face of the suitcase.

	Regarding Claim 8, Chen further teaches wherein the at least one wheel (15) extending from the rear wall (12) proximate the upper end (200 in Modified Figure 6 above) is pivotal between a retracted position (as seen in Figures 1-3)and an extended position (as seen in Figure 6). (Figs. 1-3, 6; Col. 3, Lines 16-18; Col. 4, Lines 2-7)

	Regarding Claim 9, Chen further teaches wherein the at least one multi-function wheel (13) is moveable (as seen in Figure 6) from a first position (FP1 in modified Figure 6 above) wherein it extends from the side wall (11) to a second position (FP2 in modified Figure 6 above) wherein it extends from the rear wall (12). (Figs. 1-6; Col. 4, Lines 2-7)


	Regarding Claim 11, Chen, modified above, teaches all the elements of claim 1 above except; wherein the first set of connecting members are positioned along a first perimeter and the case defines a second set of connecting members along the front wall that are positioned along a second perimeter within the first perimeter.
	Becklin further teaches wherein the first set of connecting members (110) are positioned along a first perimeter (P1 in Modified Figure 3 above) and the case defines a second set of connecting members (110) along the front wall (112) that are positioned along a second perimeter (P2 in Modified Figure 3 above) within the first perimeter (P1 in Modified Figure 2 below). (Wherein the first perimeter P1 comprises the small connectors and the second perimeter P2 comprises the intermediate-sized connectors.) (Figs. 1-3; [0016] – [0017])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the present invention to take the luggage component as taught by Chen, modified above, and provide for multiple perimeters of connectors positioned along a front wall as taught by Becklin. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to incorporate multiple perimeters of connectors along the front wall of a luggage component in order for the user to attach additional luggage components of varying dimensions in a stackable luggage assembly.  

Claims 12-19, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 9848681 B1), in view of Hamamy et al. (US 8118145 B1), in view of Becklin (US 20060254946 A), and further in view of Becklin (US 20120006837 A1).
	
	Regarding Claim 12, Chen teaches a first luggage component comprising: 
A first case (1) extending between a lower end (11) and an upper end (200 in Modified Figure 6 Below) and including a front wall (202 in Modified Figure 6 Below), a rear wall (12) and a side wall (204 in Modified Figure 6 Below) extending therebetween, the first first case (1) defining an internal storage area (wherein Chen teaches luggage) within the walls. (Figs. 1-6; Col. 2, Lines 56-67; Col. 3, Lines 1-7)
At least one wheel (15) extending from the rear wall (12) proximate the upper end (200 in Modified Figure 6 below); at least one fixed position wheel (14) extending from the side wall (204 in Modified Figure 6 below) along the lower end (11) proximate the front wall (202 in Modified Figure 6 Below). (Figs. 1-6; Col. 2, Lines 56-67; Col. 3, Lines 1-7) 
At least one multi-function wheel (13, 15) extending relative to the side wall (204 in Modified Figure 6 below) and the rear wall (12) such that the multi-function wheel (13, 15) is positionable to provide a rolling surface (132) relative to the side wall (204 in Modified Figure 6 below) and positionable to provide a rolling surface (132) relative to the rear wall (12). (Figs. 4-6; Col. 2, Lines 56-67; Col. 3, Lines 1-7)
An adjustable handle assembly including: a housing (121) extending along the rear wall (12). (Figs. 2-3, 5; Col. 3, Lines 8-35)
At least one handle shaft (211) configured to extend from the housing (121) in a direction parallel (as seen in Figs. 1-2, 5) with the rear wall (12), the handle shaft configured to pivot (22) within the slot (121) when the at least one handle shaft (211) is fully extended (as seen in Figs. 1-2, 5) from the housing (121). (Wherein Chen doesn’t limit pivoting the handle assembly while it is fully extended). (Figs. 1-2, 5; Col. 3, Lines 8-18; Col. 4, Lines 8-14)

	Chen does not teach the first case further defining first set of connecting members along the front wall thereof, and the connecting members having a size significantly smaller then a spacing in between the connecting members; or the adjustable housing assembly having an end portion thereof extending beyond the case upper end, the end portion defining a stop surface and at least one slot extending parallel to the side wall; or a second luggage component comprising: a second case including a front wall, a rear wall and a side wall extending therebetween, the second case defining an internal storage area within the walls, the second case further defining a second set of connecting members along the rear wall thereof which are configured to engage the first set of connecting members.
	With regards to the first having a first set of connecting members, Becklin further teaches a first case (130) having a first set of connecting members (112) along a front wall (116). (Figs. 1-2; [0021])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the present invention to take the luggage component as taught by Chen, modified above, and provide for connectors positioned along a front wall as taught by Becklin. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to incorporate a plurality of connectors along the front wall of a luggage component in order for the user to attach additional luggage components in a stackable luggage assembly.

	With regards to the first case having an extending end portion functioning as a stop surface, Hamamy et al. further teaches the housing (42) having an end portion (40) extending beyond the case upper end (wherein recess (24) corresponds with the upper end), the end portion (40) defining a stop surface (wherein the extended end portion (40) could function as a stop surface). (Figs. 2, 4, 6-9; Col. 5, Lines 48-52)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the present invention to take the luggage component as taught by Chen, and incorporate an end portion as taught by Hamamy et al. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated incorporate a housing end extending beyond the case upper end defining a stop surface in order to protect the contents of the luggage from shock damage.

	With regards to a second luggage component with second connectors engaging the first connectors of a first luggage component, Becklin (4946’) further teaches a second luggage component (130) comprising: a second case (100 in Figure 8) including a front wall (surface 116 of the lid (110)), a rear wall (RW in modified Figure 5 below) and a side wall (SW in modified Figure 5 below) extending therebetween, the second case (100) defining an internal storage area within the walls (wherein Becklin describes “storing products in the container”), the second case (100) further defining a second set of connecting members (135) along the rear wall (RW in modified Figure 5 below) thereof which are configured to engage the first set of connecting members (112). (Figs. 1-3, 5, 8; [0027] – [0028], [0031])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the present invention to take the luggage component as taught by Chen, modified above, and provide for interacting connectors between a first and second luggage component as taught by Becklin. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to incorporate a plurality of interacting connectors on both the first and second luggage components in order to connect them and enhance the convenience of maneuvering multiple luggage components for the user. 

	Regarding the connecting members having a size significantly smaller than their spacing, Becklin (6837’) further teaches the connecting members (110) having a size significantly smaller then a spacing (portrayed as S in Modified Figure 3 above) in between the connecting members (110). (Figs. 1-3; [0016] – [0017])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the present invention to take the luggage component as taught by Chen, modified above, and provide significantly spaced connectors as taught by Becklin. Wherein using simple substitution of one known element for another to obtain predictable results, one would be motivated to substitute a more concise connector spacing for a size significantly larger than the connectors, in order to minimize the proportion of the case’s surface occupied by the connecting portions.

[AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image16.png
    28
    40
    media_image16.png
    Greyscale
[AltContent: arrow][AltContent: connector]
    PNG
    media_image17.png
    32
    37
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    415
    515
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    36
    156
    media_image19.png
    Greyscale
	

	Regarding Claim 13, Chen, modified above, teaches all the elements of claim 12 above except; wherein the first set of connecting members are positioned along a first perimeter and the first case includes a third set of connecting members defined along the front wall thereof and positioned along a second perimeter within the first perimeter; and the assembly further comprises a third luggage component including a third case including a front wall, a rear wall and a side wall extending therebetween, the third case defining an internal storage area within the walls, the third case further defining a fourth set of connecting members along the rear wall thereof which are configured to engage the third set of connecting members.

	Becklin further teaches wherein the first set of connecting members (112) are positioned along a first perimeter (P1 in Modified Figure 2 below)  and the first case includes a third set of connecting members (112) defined along the front wall thereof and positioned along a second perimeter (P2 in Modified Figure 2 below)  within the first perimeter (P1 in Modified Figure 2 below); and the assembly further comprises a third luggage component (100) including a third case (100) including a front wall (surface 116 of the lid (110)), a rear wall (RW in modified Figure 5 below) and a side wall (SW in modified Figure 5 below) extending therebetween, the third case (100) defining an internal storage area within the walls (wherein Becklin describes “storing products in the container”), the third case (100) further defining a fourth set of connecting members (135) along the rear wall (RW in modified Figure 5 below) thereof which are configured to engage the third set of connecting members (112). (Figs. 1-3, 5, 8; [0027] – [0028], [0031])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the present invention to take the luggage component as taught by Chen, modified above, and duplicate the interacting connectors between a first and second luggage component as taught by Becklin, and implement these features between the first luggage component and a third luggage component. Additionally, it would have been obvious to a person having ordinary skill in the art to designate a new set of duplicate connectors within a concentric perimeter on the first luggage component to accommodate interaction with a third luggage component. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to incorporate a plurality of interacting connectors on both the first and third luggage components in order to connect them and enhance the convenience of maneuvering multiple luggage components for the user.

    PNG
    media_image20.png
    516
    721
    media_image20.png
    Greyscale


	







	
	Regarding Claim 14, Chen, modified above, teaches all the elements of claim 13 above except; wherein the first case includes a fifth set of connecting members defined along the front face thereof and positioned along a third perimeter within the second perimeter; and the assembly further comprises a fourth luggage component including a fourth case including a front wall, a rear wall and a side wall extending therebetween, the fourth case defining an internal storage area within the walls, the fourth case further defining 16ATTORNEY DOCKET NO.: PANG-00002US a sixth set of connecting members along the rear wall thereof which are configured to engage the fifth set of connecting members.
	Becklin further teaches wherein the first case (100) includes a fifth set of connecting members (112) defined along the front face (surface 116 of the lid (110)) thereof and positioned along a third perimeter (P3 in Modified Figure 2 above)  within the second perimeter (P2 in Modified Figure 2 above); and the assembly further comprises a fourth luggage (100) component including a fourth case (100)  including a front wall (surface 116 of the lid (110)), a rear wall (RW in modified Figure 5 above) and a side wall (SW in modified Figure 5 above)  extending therebetween, the fourth case (100) defining an internal storage area within the walls (wherein Becklin describes “storing products in the container”), the fourth case further defining 16ATTORNEY DOCKET NO.:PANG-00002USa sixth set of connecting members (135)  along the rear wall (RW in modified Figure 5 above) thereof which are configured to engage the fifth set of connecting members (112). (Figs. 1-3, 5, 8; [0027] – [0028], [0031])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the present invention to take the luggage component as taught by Chen, modified above, and duplicate the interacting connectors between a first and second luggage component as taught by Becklin, and implement these features between the first luggage component and a fourth luggage component. Additionally, it would have been obvious to a person having ordinary skill in the art to designate a new set of duplicate connectors within a concentric perimeter on the first luggage component to accommodate interaction with a fourth luggage component. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to incorporate a plurality of interacting connectors on both the first and fourth luggage components in order to connect them and enhance the convenience of maneuvering multiple luggage components for the user.

	Regarding Claim 15, Chen, modified above, teaches all the elements of claim 14 above except; wherein the third case includes a seventh set of connecting members defined on the front wall thereof and positioned along the second perimeter and an eight set of connecting members defined on the front wall thereof and positioned along the third perimeter.
	Becklin further teaches wherein the third case (100) includes a seventh set of connecting members (112) defined on the front wall (surface 116 of the lid (110)) thereof and positioned along the second perimeter (P2 in Modified Figure 2 above) and an eight set of connecting members (112) defined on the front wall (surface 116 of the lid (110)) thereof and positioned along the third perimeter (P3 in Modified Figure 2 above). (Figs. 1-2; [0021])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the present invention to take the luggage component as taught by Chen, modified above, and duplicate the connectors of a luggage component as taught by Becklin, and implement these features for a third luggage component. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to incorporate a plurality of connectors on the front wall of a third luggage component in order to connect the third luggage component to additional luggage components in order to improve the maneuverability of the luggage assembly for the user.

	Regarding Claim 16, Chen, modified above, teaches all the elements of claim 15 above except; wherein the fourth case includes a ninth set of connecting members defined on the front wall thereof and positioned along the third perimeter.
	Becklin further teaches wherein the fourth case (100) includes a ninth set of connecting members (112) defined on the front wall (surface 116 of the lid (110)) thereof and positioned along the third perimeter (P3 in Modified Figure 2 above). (Figs. 1-2; [0021])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the present invention to take the luggage component as taught by Chen, modified above, and duplicate the connectors of a luggage component as taught by Becklin, and implement these features for a fourth luggage component. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to incorporate a plurality of connectors on the front wall of a fourth luggage component in order to connect the third luggage component to additional luggage components in order to improve the maneuverability of the luggage assembly for the user.

	Regarding Claim 17, Chen further teaches wherein the at least one handle shaft (211) is configured to pivot at any angle between 0° and 90°. (Wherein Fig. 5 the handle assembly (2) can be seen to pivot between 0° and 90° between first operation mode and second operation mode.) (Figs. 1-6; Col. 3, Lines 28-44)

	Regarding Claim 18, Chen further teaches wherein the adjustable handle assembly (2) further includes a second handle shaft (211, 212) spaced from the at least one handle shaft (211, 212) with a handle member (213) extending between free ends of the at least one handle shaft and the second handle shaft. (Wherein the free ends correspond to the ends of (212) where they terminate for connection to the handle member (213)). (Figs 1-6, Col. 3, Lines 19-28)
	
	Regarding Claim 19, Chen, modified above, teaches all the elements of claim 18 above except; wherein a rotation shaft is positioned within the housing and interconnect opposite ends of the at least one handle shaft and the second handle shaft and the at least one handle shaft and the second handle shaft are configured to rotate when the rotation shaft is proximate the end portion of the housing.
	Hamamy et al. further teaches wherein a rotation shaft (40) is positioned within the housing (comprising (40) and (42)) and interconnect opposite ends (20A) of the at least one handle shaft (20A) and the second handle shaft (20A), and the at least one handle shaft (20A) and the second handle shaft (20A) are configured to rotate (as seen in Fig. 8) when the rotation shaft (40) is proximate the end portion of the housing (comprising (40) and (42)). (Figs. 6-9; Col. 5, 15-23)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the present invention to take the luggage component as taught by Chen, modified above, and provide for the handle shafts configured to rotate around the end portion through a rotation shaft of a housing as taught by Hamamy et al. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to provide for the handle shaft to rotate around the end portion through the rotation shaft of the housing in order for it to adequately clear any potential obstruction from the face of the suitcase.

Claims 6-7, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 9848681 B1), in view of Hamamy et al. (US 8118145 B1), in view of Becklin (US 20120006837 A1), and further in view of Lee et al. (US 7988115 B2). 

	Regarding Claim 6, Chen, modified above, teaches all the elements of claim 3 above except; wherein at least one hook member extends from the handle member.
	Lee et al. further teaches wherein at least one hook member (32) extends from the handle member (12). (Figs. 1-5; Col. 4, Lines 10-35)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the present invention to take the luggage component as taught by Chen, modified above, and provide for a hook member extending from a handle member as taught by Lee et al. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to provide for a hook member extending from a handle in order to hang garments or personal effects.

	Regarding Claim 7, Chen, modified above, teaches all the elements of claim 6 above except; wherein the at least one hook member is configured to pivot between a use position and a retracted position within the handle member.
	Lee et al. further teaches wherein the at least one hook member (32) is configured to pivot between a use position (as seen in Figure 3) and a retracted position (as seen in Figure 4) within the handle member (12). (Figs. 3-4; Col. 5, Lines 5-9)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the present invention to take the luggage component as taught by Chen, modified above, and provide for a hook member that is configured to pivot between a deployed and retracted position as taught by Lee et al. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to incorporate a pivoting action for the hook member in order to alternate between an operating position and in addition to providing for a stowed position when not in use.

Claim 20, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 9848681 B1), in view of Hamamy et al. (US 8118145 B1), further in view of Becklin (US 20060254946 A), further in view of Becklin (US 20120006837 A1), as applied to claim 18 above, and further in view of Lee et al. (US 7988115 B2).

	Regarding Claim 20, Chen modified above, teaches all the elements of claim 18 above except; wherein at least one hook member extends from the handle member.
	Lee et al. further teaches wherein at least one hook member (32) extends from the handle member (12). (Figs. 1-5; Col. 4, Lines 10-35)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the present invention to take the luggage component as taught by Chen, modified above, and provide for a hook member extending from a handle member as taught by Lee et al. When applying a known technique to a known device, ready for improvement to yield predictable results; one would be motivated to provide for a hook member extending from a handle in order to hang garments or personal effects.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Carpenter et al. (US 3117692 A), teaches stackable containers.
C.W. Frost (US 879445 A), teaches stackable building blocks.
Hull (US D575313 S), teaches a build platform.
Summers (US 9550605 B1), teaches a nesting container assembly.
Rosan (US 786586 S), teaches a modular desk with stackable protrusions.
Baba (US 7717440 B1), teaches stackable luggage.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                 

                                                                                                                                                                                       /JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733